  Howard M. S. Hu, Chapter 13 Trustee                                     For court use only
  1132 Bishop Street, Suite 301
  Honolulu, Hawaii 96813
  Telephone: (808) 526-3083 Fax: (808) 531-8844

          UNITED STATES BANKRUPTCY COURT                                  Case No.: 18-00613
                 DISTRICT OF HAWAII                                       Chapter 13
  Debtor:       CHRISTOPHER SENKBEIL
  and, if any,
  Joint Debtor:

           TRUSTEE’S NOTICE OF CLAIMS FILED AND INTENT TO MAKE DISTRIBUTIONS

   TO THE DEBTOR AND DEBTOR’S ATTORNEY OF RECORD: BLAKE GOODMAN, ESQ.

   The time for creditors to file timely proofs of claim has expired. Attached is a schedule of claims that
   have been filed in your case. This is being provided for informational purposes only and no
   representation is made that the claims are accurate in classification or amount. Pursuant to the
   Guidelines for Chapter 13 Procedures, the debtor and the debtor’s attorney have a duty to examine
   the claims and to file an objection to the allowance of any improper claim.

   Distributions under the plan will be made according to the classification and amount of claims as stated
   in the attached schedule, subject to a claim being amended, withdrawn, disallowed, or reclassified.
   Actual distributions are also subject to court determinations on valuation of collateral, avoidance of
   liens, stipulations allowing late-filed claims, and allowance of attorney fees. A creditor not filing a claim
   will not receive distributions under the plan.

   An objection to a claim shall be filed and served not later than 30 days after the date of this notice,
   and set for hearing on the next date available for hearing Chapter 13 matters, in order to suspend
   payment on the claim pending a determination on the objection. If the objection is overruled, the
   court may provide for payment of any dividends not paid while the objection was pending. An objection
   may be filed later than 30 days after the service of this notice, but payments on the claim will continue,
   pending a determination on the objection.

   Dated: January 9, 2019                                                                      /s/ Howard M. S. Hu___
                                                         Chapter 13 Trustee

                                              CERTIFICATE OF SERVICE

Trustee also certifies that a copy of this notice was served on the Office of the United States Trustee and the persons
below by the court’s electronic transmission facilities (ECF) or first class mail.

                Debtor/Joint Debtor                                       Debtor’s Attorney

 CHRISTOPHER SENKBEIL                                             BLAKE GOODMAN, ESQ. (ECF)
 1722 TIARE CT
 HI 96813




          U.S. Bankruptcy Court - Hawaii #18-00613 Dkt # 21 Filed 01/09/19 Page 1 of 2
Debtor:                  CHRISTOPHER                 SENKBEIL

Case Number:             18-00613



Creditor Name            Claim      Secured/Admin     Priority      General
                                                     Unsecured     Unsecured
ALLY FINANCIAL            002              $451.33         $0.00        $0.00

NATIONSTAR MORTGAGE        004               $0.00         $0.00        $0.00
LLC

H&R BLOCK TAX GROUP        005               $0.00         $0.00      $424.75

M&T BANK                   006               $0.00         $0.00        $1.00

M&T BANK                   006             $988.44         $0.00        $0.00

USAA FEDERAL SAVINGS       007               $0.00         $0.00        $0.00
BANK

STATEWIDE COLLECTIONS,     008               $0.00         $0.00      $256.04
INC

WYNDHAM                    200               $0.00         $0.00        $0.00

BARCLAYS BANK              201               $0.00         $0.00        $0.00
DELAWARE

FIRST COMMUNITY BANL       202               $0.00         $0.00        $0.00
OF

KARIN ASSEISTINE           203               $0.00         $0.00        $0.00

USAA                       204               $0.00         $0.00        $0.00

BLAKE GOODMAN, ESQ.        799           $4,600.00         $0.00        $0.00




U.S. Bankruptcy Court - Hawaii #18-00613 Dkt # 21 Filed 01/09/19 Page 2 of 2
